 Case: 2:17-cr-00159-EAS-KAJ Doc #: 58 Filed: 04/01/21 Page: 1 of 5 PAGEID #: 288




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                  Case No. 2:17-cr-159
               Plaintiff,                         JUDGE EDMUND A. SARGUS, JR.

       v.

AUBRA LEON GROOM,

               Defendant.

                                   OPINION AND ORDER

       This matter is before the Court on Defendant Aubra Groom’s Motion for Compassionate

Release (ECF No. 53) and Supplemental Memorandum in Support of Defendant’s Motion for

Compassionate Release (ECF No. 56). The Government opposes Defendant’s release. (ECF No.

57.) For the following reasons, the Court DENIES Defendant’s motion.

                                                I.

       On July 20, 2017, Defendant was indicted on one count of being a felon in possession of

firearm, in violation of 18 U.S.C. § 922(g)(1). (ECF No. 16.) Defendant pleaded guilty to this

count on January 5, 2018. (ECF No. 33.) On April 25, 2018, Defendant was sentenced to 65

months’ imprisonment and a three-year term of supervised release. (ECF No. 39.) Defendant now

moves for a compassionate release due to the COVID-19 pandemic. (ECF No. 53.)

                                                II.

       Since Congress passed the Sentencing Reform Act of 1984, federal law has authorized

courts to reduce the sentences of federal prisoners with extraordinary health concerns and other

hardships, but only under very limited circumstances. See United States v. Ruffin, 978 F.3d 1000,

1003 (6th Cir. 2020); see also Pub. L. No. 98–473, ch. II(D) § 3582(c)(1)(A), 98 Stat. 1837 (1984).
 Case: 2:17-cr-00159-EAS-KAJ Doc #: 58 Filed: 04/01/21 Page: 2 of 5 PAGEID #: 289




Prior to the passage of the First Step Act of 2018, a district court could grant compassionate release

sentence reductions only upon motion by the Director of the Bureau of Prisons (“BOP”). See id.

       On December 21, 2018, Section 603(b) of the First Step Act, Pub. L. No. 115-391, 132 Stat.

5194, modified 18 U.S.C. § 3582(c)(1)(A) to allow a sentencing court to reduce an imposed

sentence. The statute provides:

       The court may not modify a term of imprisonment once it has been imposed except
       that—in any case—the court, upon motion of the Director of the Bureau of prisons,
       or upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
       by the warden of the defendants’ facility, whichever is earlier, may reduce the term
       of imprisonment (and may impose a term of probation or supervised release with
       or without conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a reduction . . . and that such
           a reduction is consistent with applicable policy statements issued by the
           Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).

       As the Court of Appeals explained in Ruffin, the statute contains “three substantive

requirements for granting relief.” Ruffin, 978 F.3d at 1004. First, the court must initially find that

“extraordinary and compelling reasons warrant such a reduction.” Id. (citing § 3582(c)(1)(A)).

Second, before granting a reduced sentence, the Court must find “that such a reduction is consistent

with applicable policy statements issued by the Sentencing Commission.” Id. at 1005. But district

courts may skip this second step and have “full discretion to define ‘extraordinary and compelling’

without consulting the policy statement U.S.S.G. § 1B1.13” when an incarcerated person files the

motion for compassionate release, because § 1B1.13 is not an “applicable” policy statement when

an incarcerated person files the motion. United States v. Jones, 980 F.3d 1098, 1111 (6th Cir.

2020). Third and finally, even if the Court finds that extraordinary and compelling reasons exist,

                                                  2
 Case: 2:17-cr-00159-EAS-KAJ Doc #: 58 Filed: 04/01/21 Page: 3 of 5 PAGEID #: 290




the Court may not grant a release before considering the sentencing factors set forth in § 3553(a).

Ruffin, 978 F.3d at 1005. This last step gives the Court “substantial discretion” in deciding whether

to reduce or modify a sentence. Id.

                                            III.

       Defendant moves the Court for a compassionate release.             Defendant requested an

administrative release in the fall of 2020 and has exhausted his administrative appeals; the Court

therefore has authority to decide this motion. (ECF No. 56, Exs. E, I.) Defendant submits that he

has sickle cell trait, high cholesterol, and hypertension, increasing his vulnerability to COVID-19.

(Id. at 2, 8, Ex. B.) Defendant tested positive for COVID-19 in December but has since recovered.

(ECF No. 56, Ex. B.) Defendant argues that, despite his recent infection, he is particularly

susceptible to reinfection due to the conditions of confinement, citing anecdotal cases of potential

re-infections. (ECF No. 56 at 11–12.) The Government responds that Defendant is at no risk of

re-infection because he received the first dose of the Pfizer COVID-19 vaccine on March 9, 2021.

(ECF No. 57, Ex. 1.) And therefore, by approximately March 30, 2021, Defendant will have

received his second dose and will be fully vaccinated. (Id. at 5.)

       When a defendant files a motion for compassionate release, the Court has “full discretion

to define ‘extraordinary and compelling[.]’” and is not bound by the reasons listed in policy

statement § 1B1.13. Jones, 980 F.3d at 1111. In defining “extraordinary and compelling,” a

generalized risk of contracting COVID-19 while incarcerated is not extraordinary and compelling.

United States v. Jent, No. CR 6:13-026-DCR, 2020 WL 6829760, at *1 (E.D. Ky. Nov. 20, 2020).

Likewise, “medically managed serious health conditions, paired with a generalized fear of

COVID-19, [fall] short of ‘extraordinary and compelling reasons’ justifying release[.]” United

States v. Huffaker, No. 3:16-CR-100, 2020 WL 5995499, at *3 (E.D. Tenn. Oct. 9, 2020) (citing



                                                   3
 Case: 2:17-cr-00159-EAS-KAJ Doc #: 58 Filed: 04/01/21 Page: 4 of 5 PAGEID #: 291




United States v. Peaks, No. 16-20460, 2020 WL 2214231, at *2 (E.D. Mich. May 7, 2020)). Courts

generally look to CDC guidelines to determine whether a defendant is at an increased risk of severe

COVID-19. See United States v. Elias, 984 F.3d 516, 521 (6th Cir. 2021).

        Here, Defendant is not at high risk of contracting severe COVID-19 because Defendant

will have received both does of the Pfizer vaccine by the time he would be released. According to

clinical trials published on the CDC’s website, the Pfizer vaccine was 95% effective at preventing

COVID-19 in people who did not have a previous infection. 1 More importantly for purposes of

this motion, clinical trials have shown that the Pfizer vaccine is 100% effective at preventing severe

disease. 2 Therefore, because Defendant will be at little-to-no risk of severe COVID-19 shortly

after receiving his second Pfizer dose, there are no “extraordinary and compelling reasons”

justifying a compassionate release in this case. See United States v. Miller, No. 13-20928, 2021

WL 1115863, at *2 (E.D. Mich. Mar. 24, 2021) (“The court is aware of no scientifically derived

evidence showing that severe complications or death from COVID-19 is likely, or even possible,

after an individual has received a full vaccination regimen. Over forty million individuals have

been fully vaccinated in the United States, and the court does not know of a single confirmed death

of a fully vaccinated individual from COVID-19.”).




        1
           CDC, Pfizer-BioNTech (accessed on Mar. 31, 2021), https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/different-vaccines/Pfizer-BioNTech.html.
         2
           Kathy Katella, Comparing the COVID-19 Vaccines: How Are They Different?, Yale Medicine (Mar. 29,
2021), https://www.yalemedicine.org/news/covid-19-vaccine-comparison.

                                                     4
 Case: 2:17-cr-00159-EAS-KAJ Doc #: 58 Filed: 04/01/21 Page: 5 of 5 PAGEID #: 292




                                        IV.

      Accordingly, the Court DENIES Defendant Aubra Groom’s Motion for Compassionate

Release. (ECF No. 53.)

      IT IS SO ORDERED.


4/1/2021                                s/Edmund A. Sargus, Jr.
DATE                                    EDMUND A. SARGUS, JR.
                                        UNITED STATES DISTRICT JUDGE




                                         5
